                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF KENTUCKY
                  SOUTHERN DIVISION at PIKEVILLE


THOMAS MARTIN MULLINS,               )
                                     )
     Plaintiff,                      )                 Civil Case No.
                                     )                7:18-cv-002-JMH
v.                                   )
                                     )                   JUDGMENT
                                     )
NANCY A. BERRYHILL, ACTING           )
COMMISSIONER OF SOCIAL               )
SECURITY,                            )
                                     )
     Defendant.                      )

                                 ***

     In accordance with the Court’s Memorandum Opinion and Order

entered contemporaneously herewith, Rule 58 of the Federal Rules

of Civil Procedure, and pursuant to 42 U.S.C. § 405(g),

     IT IS ORDERED and ADJUDGED as follows:

     (1) Defendant Commissioner’s decision denying Plaintiff’s

disability claim is AFFIRMED;

     (2)   Judgment   is   ENTERED       in   favor    of   the     Defendant

Commissioner;

     (3) All remaining claims for relief or pending motions are

DENIED AS MOOT;

     (4) This matter is DISMISSED and STRICKEN from the Court’s

active docket; and

     (5) This is a FINAL and APPEALABLE Judgment, and there is no

just cause for delay.
This the 18th day of September, 2019.
